UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-1364



In Re:   ARTIS T. PERKINS,

                Petitioner.




         On Petition for Writ of Mandamus. (5:08-hc-2011-D)


Submitted:   May 22, 2008                   Decided:   May 28, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Artis T. Perkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Artis T. Perkins petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2254 (2000) petition.        He seeks an order from this court

directing the district court to act.            We find there has been no

undue delay in the district court.               Accordingly, we deny the

mandamus petition.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                            PETITION DENIED




                                     - 2 -